PER CURIAM.
Clifton Anthony Grant appeals the district court’s order denying his request for release pending appeal of the court’s or*994ders denying Ms motion for review of Ms sentence and denying Ms motion for reconsideration. See United States v. Grant, No. 02-6505, 2002 WL 1270005, 37 Fed.Appx. 625 (4th Cir. June 7, 2002) (unpublished). Because this Court’s decision in No. 02-6505 affirming the district court’s orders has issued, Grant’s present appeal of the demal of Ms motion for release pending appeal is moot. Accordingly, we dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.